DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 3/3/2022. 

Allowable Subject Matter
2. 	Claims 1, 4-9, 12, 14-16, 19-24 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
The present claims are allowable over the closest reference: Hoffman, et al. (DE 27 49 794; English Machine Translation provided with IDS dated 10/13/2021).

           Summary of Claim 1: 
A fragrance composition for household product, said composition comprising: 

a) an olfactory acceptable amount of at least one compound in the form of any one of its enantiomers or a mixture thereof, which is selected from the group consisting of:


 
    PNG
    media_image1.png
    124
    132
    media_image1.png
    Greyscale

5-cyclopentylbicyclo[2.2.1]hept-2-ene (NBCyPen);


    PNG
    media_image2.png
    125
    133
    media_image2.png
    Greyscale

5-cyclohexylbicyclo[2.2.1]hept-2-ene (NBCyHex); and

19P20-005US 
    PNG
    media_image3.png
    139
    124
    media_image3.png
    Greyscale

5-cycloheptylbicyclo[2.2.1]hept-2-ene (NBCyHep);

b) at least one of a fragrance carrier and a fragrance base selected from the group consisting of alpha-isomethyl ionone, cyclohexane-1-methanol,alpha,3,3-trimethyl formate (aphermate), (E)-2-ethyl-4-(2,2,3-trimethyl-1-cyclopent-3-enyl)but-2-en-1-ol (bacdanol), 6,7-dihydro-1,1,2,3,3-pentamethyl-4(5H)-indanone (cashmeran), cedarwood oil, galaxolide, hexyl cinnamic aldehyde, citronellol, 3, 4, 5, 6, 6-pentamethylheptan-2-ol (kohinool), linalool, linalyl acetate, styrallyl acetate, butylphenyl methylpropional (lilial), 2,4-dimethyl-3-cyclohexen-1-carbaldehyde (triplal), orange terpenes, musk ketone, ethylene brassylate, ethyl vanillin, coumarin, helional, methyl dihydrojasmonate (hedione), oxacyclohexadecan-2-one (exaltolide), patchouli oil, (3aR,5aS,9aS,9bR)-3a,6,6,9a-Tetramethyldodecahydronaphtho[2,1-b]furan (ambroxan), beta-ionone, geraniol, cyclamen aldehyde, phenyl ethyl alcohol, benzyl acetate, benzaldehyde, allyl cyclohexyl propionate, cis-3-hexenol, cis-3-hexenyl acetate, hexyl acetate and ethyl alcohol; and

c) optionally at least one fragrance adjuvant.

 
Hoffman et al. teach a fragrance composition for improving the smell of products such as cosmetics, wherein the fragrance composition comprises 


    PNG
    media_image4.png
    99
    262
    media_image4.png
    Greyscale

wherein R2, R3 and R4 are hydrogen, R1 is methyl or ethyl (claim 1) and wherein the compound is present in an olfactory effective amount (Abstract).  


	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763